Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 01/16/2020.  By this amendment, original claims 1-14 are cancelled and 15-27 are added and therefore, claims 15-27 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 and 01/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 20-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kruckemyer et al (US 7,437,597).

As per claim 15:
Kruckemyer discloses:

A method for determining check sums for a buffer memory for a processor, the method comprising the following steps: 
(Kruckemyer, Figs 6-7)
(Kruckemyer, Column 7, while a processor has been described as reading and writing the write-back cache, a wide variety of processors and devices could use the write-back cache.  The processor could be a central processing unit (CPU), a co-processor, a network processor, a switch controller, or a microcontroller, and may be programmable or hardwired.  Various combinations are possible.  The write-back cache could supply data to more than one processor, or to multiple pipelines in a single processor core.  The write-back cache could be read-only by one processor or pipeline, and writable by another processor or pipeline…memory system without halting the processor or modifying the software executing on the software)

reading in a data unit of the buffer memory marked as changed by an access of the processor;  
(Kruckemyer, Column 4, Lines 53-67, when the processor writes data to a clean line, step 81, process 80 is performed.  The cache line with the matching tag has its dirty bit set, step 82, or the state bits change to a dirty state.  Since dirty lines use a different error code than clean lines, the ECC stored for the line in ECC field 24 …the data in the dirty line has been modified, so a new ECC is generated, step 84.  The SECDED code is used for dirty lines rather than the TED code for clean lines.)
 (Kruckemyer, Fig. 7, Copy/Read Cache Line Back to Main Memory that has been marked as Dirty 91)

ascertaining a check sum for the data unit using a check sum unit of the buffer memory; and 
(Kruckemyer, Fig. 6, Re-Generate ECC bits using SECDED code 84)
(Kruckemyer, Fig. 7, Re-Generate ECC bits using TED code 94)

supplementing the data unit with the check sum and marking the data unit as changed with a valid check sum. 
(Kruckemyer, Fig. 6, Write New ECC Bits to Cache Line 86 with marked dirty bit 82)
(Kruckemyer, Fig. 7, Write New ECC Bits to Cache Line 96 with marked clean bit 92)

As per claim 16:
Kruckemyer further discloses:

wherein the ascertaining and supplementing steps are carried out within a time span which is minimally between the access of the processor and 
(Kruckemyer, Fig. 6, Re-Generate ECC bits using SECDED code 84)
(Kruckemyer, Fig. 7, Re-Generate ECC bits using TED code 94)

a writing back of the data unit into a main memory. 
(Kruckemyer, Fig. 6, Write New ECC Bits to Cache Line 86 with marked dirty bit 82)
(Kruckemyer, Fig. 7, Write New ECC Bits to Cache Line 96 with marked clean bit 92)

As per claim 17:
Kruckemyer further discloses:

wherein at least two steps of ascertaining and 
(Kruckemyer, Fig. 6, Re-Generate ECC bits using SECDED code 84)
(Kruckemyer, Fig. 7, Re-Generate ECC bits using TED code 94)

supplementing each are carried out within the time span. 
(Kruckemyer, Fig. 6, Write New ECC Bits to Cache Line 86 with marked dirty bit 82)
(Kruckemyer, Fig. 7, Write New ECC Bits to Cache Line 96 with marked clean bit 92)

As per claim 18:
Kruckemyer further discloses:

reading in an additional data unit of the buffer memory marked as changed by an additional access of the processor;  
(Kruckemyer, Column 4, Lines 53-67, when the processor writes data to a clean line, step 81, process 80 is performed.  The cache line with the matching tag has its dirty bit set, step 82, or the state bits change to a dirty state.  Since dirty lines use a different error code than clean lines, the ECC stored for the line in ECC field 24 …the data in the dirty line has been modified, so a new ECC is generated, step 84.  The SECDED code is used for dirty lines rather than the TED code for clean lines.)
 (Kruckemyer, Fig. 7, Copy/Read Cache Line Back to Main Memory that has been marked as Dirty 91)

ascertaining an additional check sum for the additional data unit using an additional check sum unit of the buffer memory; and 
(Kruckemyer, Fig. 6, Re-Generate ECC bits using SECDED code 84)
(Kruckemyer, Fig. 7, Re-Generate ECC bits using TED code 94)

supplementing the additional data unit with the check sum and of marking the additional data unit as changed with a valid check sum. 
(Kruckemyer, Fig. 6, Write New ECC Bits to Cache Line 86 with marked dirty bit 82)
(Kruckemyer, Fig. 7, Write New ECC Bits to Cache Line 96 with marked clean bit 92)

As per claim 20:
 Kruckemyer further discloses:
wherein the data unit is a buffer memory row. 
(Kruckemyer, Fig. 3 and 10, Write Back Cache memory 26)
(Kruckemyer, Fig. 3 and 10, Cache Lines with row 32 and 34)

As per claim 21:
Kruckemyer further discloses:

loading the data unit and using the check sum of the data unit for checking integrity of the data unit using the check sum unit. 
(Kruckemyer, Fig. 6, Write New ECC Bits to Cache Line 86 with marked dirty bit 82)
(Kruckemyer, Fig. 7, Write New ECC Bits to Cache Line 96 with marked clean bit 92)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckemyer et al (US 7,437,597), and further in view of Shinbashi et al. (US 2017/0,283,513)

As per claim 19:
Kruckemyer further discloses:


(Kruckemyer, Fig. 6, Re-Generate ECC bits using SECDED code 84)
(Kruckemyer, Fig. 7, Re-Generate ECC bits using TED code 94)

Kruckemeyer does not disclose a method of counting a number of accesses.


(Shinbashi, [0092] access number counting unit 351 counts the number of accesses to each physical address)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Shinbashi’s method of counting the number of accesses to each physical address into the system in order to determine whether or not a frequency of access exceeds the predetermined value.
(Shinbashi, [0092] access number counting unit 351 counts the number of accesses to each physical address)

As per claims 22:
Claims 22-27 recite similar limitations as claims 15-21.  Therefore claims 22-27 are rejected for the same reason of obviousness as used above.
(Kruckemyer, Column 7, while a processor has been described as reading and writing the write-back cache, a wide variety of processors and devices could use the write-back cache….processor could be a central processing unit (CPU), a co-processor, a network processor, a switch controller, or a microcontroller, and may be programmable or hardwired.  Various combinations are possible.  The write-back cache could supply data to more than one processor, or to multiple pipelines in a single processor core.  … one processor or pipeline, and writable by another processor or pipeline…memory system … software executing on the software)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Thien Nguyen/Primary Examiner, Art Unit 2111